 1                                                                   Honorable Christopher M. Alston
                                                                                          Chapter 11
 2                                                                     Hearing Date: March 13, 2019
                                                                             Hearing Time: 9:30 a.m.
 3                                                                     Response Date: March 4, 2019
 4

 5

 6

 7

 8                            UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10 In re:                                             )   No. 16-11767-CMA
                                                      )
11 NORTHWEST TERRITORIAL MINT, LLC,                   )
                                                      )
12                                                    )   SECOND SUPPLEMENTAL
                                                      )   DECLARATION OF MARK D. NORTHRUP
13                                 Debtor.            )   IN SUPPORT OF FINAL APPLICATION
                                                      )   FOR PAYMENT OF FEES AND
14                                                    )   REIMBURSEMENT OF EXPENSES OF
                                                      )   COUNSEL FOR THE OFFICIAL
15                                                    )   UNSECURED CREDTIORS’ COMMITTEE
                                                      )   (MILLER NASH GRAHAM & DUNN LLP)
16                                                    )
                                                      )
17

18          For his Supplemental Declaration, Mark D. Northrup states as follows:

19          1.)    I am a partner in the Seattle office of the law firm of Miller Nash Graham & Dunn

20 LLP (‘Miller Nash”) and have acted in this case as counsel for the Official Unsecured Creditors’

21 Committee (the “Committee”). I have personal knowledge of the facts set forth herein and, if called,

22 would be competent to testify to them.

23          2.)    Procedural Background. On October 12, 2018, I filed the Final Application for

24 Payment of Fees and Reimbursement of Expenses of Counsel for the Official Unsecured Creditors

25 Committee (Dkt. #1894; the “Miller Nash Fee Application”). In support of the Miller Nash Fee
     SECOND SUPPLEMENTAL DECLARATION OF                          MILLER NASH GRAHAM & DUNN LLP
26                                                               Pier 70, 2801 Alaskan Way ~ Suite 300
     MARK D. NORTHRUP IN SUPPORT OF FINAL
     APPLICATION FOR PAYMENT OF FEES AND                            Seattle, Washington 98121-1128
                                                                  (206) 624-8300/Fax: (206) 340-9599
     REIMBURSEMENT OF EXPENSES OF COUNSEL
     FOR THE OFFICIAL UNSECURED CREDITORS’
     COMMITTEE (MILLER NASH GRAHAM & DUNN
     LLP) -- 1
     Case No. 16-11767-CMA4829-8651-2521.1
     Case 16-11767-CMA Doc 2035 Filed 03/04/19                 Ent. 03/04/19 16:53:03             Pg. 1 of 2
 1 Application I also filed my Declaration in Support of Final Application for Payment of Fees and

 2 Reimbursement of Expenses of Counsel for the Official Unsecured Creditors Committee (Dkt.

 3 #1895). At the Court’s request, I subsequently filed a Supplemental Declaration of Mark D.

 4 Northrup in Support of Final Application for Payment of Fees and Reimbursement of Expenses

 5 of Counsel for the Official Unsecured Creditors’ Committee (Dkt. #1979).

 6          At the February 1, 2019 hearing on the Miller Nash Fee Application, the Court instructed
 7 Committee counsel to submit this Second Supplemental Declaration in order to address additional

 8 document requests identified by the Court.

 9          3.)     In response to the Court’s February 1 request, attached hereto as Exhibit A is a copy
10 of the By-Laws of the Committee.

11          4.)     In response to the Court’s February 1 request, attached hereto as Exhibit B (Group)
12 are minutes of Committee meetings.

13          5.)     In response to the Court’s February 1 request, attached hereto as Exhibit C is an
14 email (with attachments) that I transmitted to Mr. Michael Gearin on March 29, 2017.

15          6.)     In response to the Court’s February 1 request, attached hereto as Exhibit D (Group)
16 are emails that I transmitted to K & L Gates (and any and all attorneys of that firm) during the period

17 from February 1, 2017 to the present that mention Richard Pehl, Paula Pehl, and/or William Hanson.

18          Given at Seattle, Washington, under penalty of perjury under the laws of the State of
19 Washington this 4th day of March, 2019.

20                                                         /s/ Mark D. Northrup
21

22

23

24

25
     SECOND SUPPLEMENTAL DECLARATION OF                            MILLER NASH GRAHAM & DUNN LLP
26                                                                 Pier 70, 2801 Alaskan Way ~ Suite 300
     MARK D. NORTHRUP IN SUPPORT OF FINAL
     APPLICATION FOR PAYMENT OF FEES AND                              Seattle, Washington 98121-1128
                                                                    (206) 624-8300/Fax: (206) 340-9599
     REIMBURSEMENT OF EXPENSES OF COUNSEL
     FOR THE OFFICIAL UNSECURED CREDITORS’
     COMMITTEE (MILLER NASH GRAHAM & DUNN
     LLP) -- 2
     Case No. 16-11767-CMA4829-8651-2521.1
     Case 16-11767-CMA Doc 2035 Filed 03/04/19                   Ent. 03/04/19 16:53:03             Pg. 2 of 2
